UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
§
GARY B. CROSSLAND d/b/a GOLD §
CROSS PROPERTIES, §
§
Plaintiff, §
v. §

. § EP-lS-CV-00085-DCG
NATIONWIDE MUTUAL INSURANCE §
COMPANY, §

. §
Defendant. §

MEMORANDUM ORDER

Presently before t_he Court is Plaintiff Gary B. Crossland’s “Motion to Compel
Discovery” (ECF No. 24) filed on September 14, 2018. Therein, Plaintiff seeks the documents
from Defendant’s internal claim investigation tile regarding a separate building that he owns.
Mot. at 2. Plaintiff argues that the documents are relevant because the separate building was
damaged during the same storm that damaged the building at issue in this lawsuit. Id. at 3-4.
According to Plaintiff, the documents are pertinent to his claims of breach of contract and breach
of the duty of good faith and fair dealing because Defendant paid the claim on the separate
building while denying the claim on the property at issue in this case. la'. at 2-4. Defendant
objects to Plaintiff"s demands on the grounds that the claim investigation file for the separate
building is not relevant and the discovery of such information will not lead to admissible
evidence. Resp. at 5-9. For the reasons that follow, the Court GRANTS Plaintift"s Motion.

I. APPLICABLE LAW
Under Rule 26(b),”[p]arties may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(l). “Relevant information

encompasses ‘any matter that bears on, or that reasonably could lead to other matter that could
bear on, any issue that is or may be in the case.”’ Merrill v. Waj]le House, Inc., 227 F.R.D. 467,
470 (N.D. Tex. 2005) (quoting Oppenheimer Fund, Inc. v. Sana'ers, 437 U.S. 340, 351 (1978)).
“Relevancy is broadly construed, and a request for discovery should be considered relevant if
there is ‘any possibility’ that the information sought may be relevant to the claim or defense of
any party.” Sheldon v. Vermonty, 204 F.R.D. 679, 689 (D. Kan. 2001) (quoting Scott v.
Leavenworth Um'jied School Dist. No. 453, 190 F.R.D. 583, 585 (D. Kan. 1999)). “The party
seeking discovery bears the initial burden of showing that the materials and information sought
are relevant to the action or will lead to the discovery of admissible evidence.” Reynolds v.
Cactus Drilling Co., LLC, No. MOlSCVOOlOlDAEDC, 2015 WL 12660110, at *2 (W.D. 'l`ex.
Dec. 21, 2015). However, “[o]nce the party seeking discovery establishes that the materials
requested are within the scope of permissible discovery, the burden shifts to the party resisting
discovery to show why the discovery is irrelevant, overly broad, unduly burdensome or
oppressive, and thus should not be permitted.” Id.

The scope of discovery is within the sound discretion of the trial judge, see Freeman v.
Um'ted States, 556 F. 3d 326, 341 (5th Cir. 2009), who may “tailor discovery narrowly and . . .
dictate the sequence of discovery,” Crawford-El v. Britton, 523 U.S. 574, 598 (1998). However,
the Court must limit discovery, if it determines, on motion or on its own, that “the discovery
sought is unreasonably cumulative or duplicative, or can be obtained from some other source that
is more convenient, less burdensome, or less expensive” or “the proposed discovery is outside
the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Rule 26(b), although broad,
may not be used “as a license to engage in an unwieldy, burdensome, and speculative fishing

expedition.” Murphy v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1163 (5th Cir. 2010).

II. DISCUSSION

ln support of its relevance argument, Defendant cites two cases, Columbia Mut. Ins. Co.
v. Kerrville Prof'l Properties, Ltd. , No. SA-l6-CA-00973~XR, 2017 WL 7805755 (W.D. Tex.
July 12, 2017) and Dizdar v. State Farm Lloyds, No. 7:14-CV-402, 2015 WL 12780640 (S.D.
Tex. Jan. 21, 2015). Resp. at 5. However, both of the cases are distinguishable In Columbia
Mutual Insurance Company, the court noted that the “other claims arose in entirely different
factual contexts from the ones at issue here, and could involve different policy terms or a
different type of policy.” Columbia Mut. Ins. Co. v. Kerrville Proj"l Properties, Ltd., No. SA-16-
CA-00973-XR, 2017 WL 7805755, at *5 (W.D. Tex. July 12, 2017) (ii.lrther stating, “The Court
certainly hopes Columbia treated KPP's claim differently than others whose factual
circumstances were undoubtedly different.”). Further, the Diza'ar court held that it would “not
allow Plaintiffs to fish into unrelated third-party matters because that information cannot
reasonably support whether Plaintiffs ’ claims were undervalued.” Dizdar v. State Farm Lloya’s,
No. 7:14-CV-402, 2015 WL 12780640, at *5 (S.D. Tex. Jan. 2l, 2015) (additionally noting,
“Even if Plaintiffs were able to establish an ostensible pattern or practice of undervaluation of
claims in the Rio Grande Valley, it would not prove that this individual claim was
undervalued.”). The circumstances in the present case are quite different from those two. Here,
the discovery sought is to a building where the factual circumstances are remarkany similar to
the building at issue in this case. The separate building was damaged in the same storm, is
located within two miles of the building at issue in the instant case, is also owned by Plaintiff,
and also suffered roof damage. Mot. at 3-4. l\/Ioreover, by comparing the files, it would provide

Plaintiff with an understanding of why the roof damage on the two buildings resulted in different

claim outcomes. Plaintiff is not on a fishing expedition and is not asking for overbroad
discovery. Instead, his request is narrowly tailored and reasonable

Defendant’s next argument is that Plaintiff’s discovery request would not lead to
admissible evidence under Federal Rule of Evidence 403, so it should be denied. Resp. at 7-9.
However, relevant information need not be admissible at trial for it to be discoverable See
Merrill, 227 F.R.D. at 470. “Unless it is clear that the information sought can have no possible
bearing on the claim or defense of a party, the request for discovery should be allowed.” Id. At
this stage in the litigation, the Court need not decide whether the information contained in the
claim investigation file is admissible at trial. lnstead, the Court will reserve that issue for a more
appropriate time. See Sully v. Freeman, No. A-l6-CV-818-RP-ML, 2017 WL 3457123, at *2
(W.D. Tex. Feb. 1, 2017) (“[T]he ultimate admissibility of [the] records will be made at trial and
subject to motions in limine.”).

III. CONCLUSION

Accordingly, IT IS ORDERED that Plaintiff Gary B. Crossland’s “Motion to Compel

Discovery” (ECF No. 24) is GRANTED.

So ORDERED and SIGNED this 7 !_`day of October 2018.

DA'vh') C. GUADERRAMA
UNITED sTATEs DISTRICT JUDGE

